Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10817964 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 36-55 are allowed. 
Claim 36 is directed to a system for providing automatic and secure access to electronic patient records, the system comprising: 
a computing device associated with a predefined area and an examination room identifier, the computing device comprising a display; 
a server communicatively coupled to the computing device, the server including one or more processors and a memory; the memory storing machine readable instructions configured to cause the one or more processors to: 
generate a patient identifier associated with a patient in response to authentication and registration to the patient; 
associate the patient identifier to the examination room identifier
preload an electronic record in an electronic data buffer for transmission to the computing device, the electronic record being associated with the patient identifier and having a restriction requirement; 
determine whether a physician identifier associated with a physician and emitted by an emitting device carried by the physician satisfies the restriction requirement for accessing the electronic record in response to the physician entering the predefined area; 
automatically transfer the electronic record from the electronic data buffer to the computing device in response to physician identifier satisfying the restriction requirement; 
display, via the computing device, the electronic record in the presence of the physician carrying the emitting device at the predefined area; 
in response to determining that the physician has left the predefined area, automatically transfer the electronic record from the computing device. 

For claim rejection under 35USC 101, the current invention recites “synchronizing the physician identifier, the patient identifier, the PWER, and the examination room identifier, the synchronizing including determining whether the physician identifier satisfies the at least one restriction for accessing the PWER; automatically transferring the PWER from the electronic buffer of the server to the computing device in the predefined area; initiating an application at the computing device in the predefined area for accessing the PWER transferred from the electronic buffer of the server”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

For claim rejection under 35 USC 103, Claim 36 closely relates to Graves et al. (US. 20060183426) in view of Tipimeni (US 20060143041). Graves discloses use of location awareness to control frequency interference in a healthcare environment. Tipimenir discloses managing medical facility procedures and records. 
However, the combined art fails to disclose automatically synchronizing the physician identifier, the patient identifier, the PWER, and the examination room identifier, the synchronizing including determining whether the physician identifier satisfies the at least one restriction for accessing the PWER; automatically transferring the PWER from the electronic buffer of the server to the computing device in the predefined area; initiating an application at the computing device in the predefined area for accessing the PWER transferred from the electronic buffer of the server. 

The closest NPL reference “Universal Physical Access Control System (UPACS)”, discloses the need for increased interoperability between the varied access control systems in use today, and for a secure means of providing access to remote physical devices over untrusted networks. The Universal Physical Access Control System (UPACS) is an encryption-enabled security protocol that provides a standard customizable device control mechanism that can be used to control the behavior of a wide variety of physical devices, and provide users the ability to securely access those physical devices over untrusted network.. 
However, the reference does not disclose automatically synchronizing the physician identifier, the patient identifier, the PWER, and the examination room identifier, the synchronizing including determining whether the physician identifier satisfies the at least one restriction for accessing the PWER; automatically transferring the PWER from the electronic buffer of the server to the computing device in the predefined area; initiating an application at the computing device in the predefined area for accessing the PWER transferred from the electronic buffer of the server    

Claims 37-42 are dependent of claim 36 and are allowed for the same reasons given above   
Claims 43-49 incorporate all the limitations of claims 36-42 and are allowed for the same reasons given above. 
Claims 50-55 incorporate all the limitations of claims 36-42 and are allowed for the same reasons given above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686